[Cite as State ex rel. Barr v. Pittman, 127 Ohio St. 3d 32, 2010-Ohio-4989.]




     THE STATE EX REL. BARR, APPELLANT, v. PITTMAN, JUDGE, APPELLEE.
  [Cite as State ex rel. Barr v. Pittman, 127 Ohio St. 3d 32, 2010-Ohio-4989.]
Court of appeals’ judgment dismissing petition for writ of mandamus affirmed.
 (No. 2010-1069 — Submitted October 13, 2010 — Decided October 20, 2010.)
               APPEAL from the Court of Appeals for Portage County,
                           No. 2010-P-0006, 2010-Ohio-2293.
                                   __________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals dismissing the
petition of appellant, Harry Barr, for a writ of mandamus to compel appellee,
Portage County Court of Common Pleas Judge Laurie J. Pittman, to vacate his
conviction and sentence for attempted rape.1 Barr’s claim that he was denied his
right to a speedy trial is not cognizable in an extraordinary-writ action. See State
ex rel. Jackim v. Ambrose, 118 Ohio St. 3d 512, 2008-Ohio-3182, 890 N.E.2d 324,
and cases cited therein. Barr had an adequate remedy in the ordinary course of
law by appeal to raise his claim, and he did so, albeit unsuccessfully, in State v.
Barr, Portage App. No. 2008-P-0031, 2009-Ohio-1146, ¶ 42-56, appeal not
accepted for review, 122 Ohio St. 3d 1480, 2009-Ohio-3625, 910 N.E.2d 479.
Mandamus will not lie to gain successive appellate reviews of the same issue.
State ex rel. Woods v. Oak Hill Community Med. Ctr. (2001), 91 Ohio St. 3d 459,
462, 746 N.E.2d 1108.
                                                                         Judgment affirmed.


1. Barr is also imprisoned on convictions for other crimes. See http://www.drc.
ohio.gov/OffenderSearch/Search.aspx. Otherwise, his mandamus action would be improper
because it would seek to compel his release from prison, which would require him to file a habeas
corpus petition. State ex rel. Gordon v. Murphy, 112 Ohio St. 3d 329, 2006-Ohio-6572, 859
N.E.2d 928, ¶ 5.
                             SUPREME COURT OF OHIO




       BROWN,     C.J.,   and    PFEIFER,       LUNDBERG   STRATTON,   O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                                __________________
       Harry Barr, pro se.
       Victor V. Vigluicci, Portage County Prosecuting Attorney, and Denise L.
Smith, Chief Assistant Prosecuting Attorney, for appellee.
                             ______________________




                                            2